Bartlett, J.
As the only objection taken to the testimony of Marsh was that the occurrence he stated was not fixed by him as on the evening of the alleged injury to the plaintiff', the exception can not prevail if there was competent evidence on which the jury could have found such to have been its date. We think the coincidence in the time of the day and year, the fact that the plaintiff was traveling in the same direction over the same road as at the time of the alleged injury, and the fact that the defendant and the two men who went over the same road to Croydon together on that occasion, came to Croydon together at this time, were competent evidence on which the jury might have found that Marsh’s testimony related to the evening of the alleged injury.
There is a motion to set aside the verdict because of the alleged partiality of one of the jurors, but upon the evidence Ave do not think the fact is made out. There must be

Judgment on the verdict.